       Case 3:19-cv-03770-WHO Document 119-5 Filed 04/11/20 Page 1 of 1




                   TES DISTR
                 TA         ICT
       D        S




                                                                 CO
     TE




                                                                   UR
  UNI



                            NOTICE




                                                                     T
  N O RT




                                                                          A
                                                                          RNI
                This document has been removed
                      by order of the court.



                                                                   FO
    HE




            N                                                  LI
        R




                 DI                                         C A
                        STR              O F
                                    IC T

For more information, please see the entire docket sheet,
    or contact the clerk's office, or consult chambers.
